           Case 2:18-cr-00131-RAJ Document 1374 Filed 07/28/20 Page 1 of 1




1                                                                  The Honorable Richard A. Jones

2
3
4
5
6
                         IN THE UNITED STATES DISTRICT COURT
7                      FOR THE WESTERN DISTRICT OF WASHINGTON
8
9    UNITED STATES OF AMERICA,                    )   NO. 2:18-CR-00131-RAJ
                                                  )
10                            Plaintiff,          )
                                                  )   ORDER GRANTING MOTION TO FILE
11          vs.
                                                  )   OVERLENGTH MEMORANDUM
12                                                )   SUPPORTING MOTION TO REDUCE
13                                                )   SENTENCE
     CARLOS DENMARK DENNIS,
                                                  )
14                            Defendant.          )
15                                                )
16
            This matter has come before the Court on Defendant’s motion to file overlength
17
18   memorandum supporting motion to reduce sentence. The Court has reviewed the motion

19   and records in this case and finds there are compelling reasons to permit the filing of an
20   overlength memorandum supporting the Motion to Reduce Sentence.
21          IT IS HEREBY ORDERED that the Motion to File Overlength Memorandum
22   Supporting Motion to Reduce Sentence (Dkt. #1371) is GRANTED. Defendant shall be
23   allowed to file his brief, which shall not exceed 39 pages.
24          DATED this 28th day of July, 2020.
25
26
27
                                                       A
                                                       The Honorable Richard A. Jones
28
                                                       United States District Judge
29
30   ORDER GRANTING MOTION TO FILE OVERLENGTH                        SMITH LAW FIRM
     MEMORANDUM SUPPORTING MOTION TO REDUCE                          314 North Second Street
31   SENTENCE - Page 1                                                 Yakima, WA 98901
                                                                         (509) 457-5108
